DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-5, 8-10, and 12-13 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 4/19/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 4/19/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that conventional platforms are developed on a particular technology and business applications developed are required to be developed and hosted on the same technology, whereas the instant invention is able to trade applications developed on different technologies. Further arguments are made that the instant invention provides additional elements of implementing a platform, integrating the applications, creating a microsite corresponding to the application, and launching the application for the users, including providing easy to integrate APIs to implement a platform, and service metadata for each user. 

In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-10, and 12-13 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5 and 8-10 are directed to a method, which is a process. Claim 12 is directed to a system, which is an apparatus. Claim 13 is directed to a non-transitory computer-readable medium, which is an article of manufacture. Therefore, claims 1-5, 8-10, and 12-13 are directed to one of the four statutory categories of invention.

Step 2 (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of setting up a product on a marketplace to sell to consumers:
implementing a platform by a platform (104) owner for trading the plurality of applications, wherein the plurality of applications is developed on different technologies and external platforms other than the platform; 
integrating the plurality of applications by respective application owners on a connector framework (110) of the platform; 
registering each of the plurality of business applications by the application owner as a product on the platform; 
searching the plurality of applications on the platform by a owner, wherein the owner is a prospective buyer of the set of applications, wherein the searching results in a set of applications; 
browsing the plurality of details of the set of applications, if the owner is interested in purchasing the set of applications; 
facilitating interaction between the application owners of the set of applications and the owner to finalize terms and conditions; purchasing the set of applications by the owner; 
activating licenses of the application for one or more users; 

The recited limitations above set forth the process for placing a product on a marketing platform for consumers to search and purchase the products. These limitations amount to certain methods of organizing human activity, commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
creating a microsite corresponding to the application, wherein the microsite comprising a plurality of details of the plurality of applications, wherein the application owner can define the microsite and at least one stamp, wherein the stamp refers to a catalogue of the plurality of applications displayed as tiles; 
launching the application by the one or more user for using on the platform.
Taken individually and as a whole, claim 12 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other 
There is no involvement of technology in the claims. There is no improvement to any technology, but the algorithm for placing a product on a marketing platform and consumers being able to search for and purchase the products. Even if the claims are amended to statutory subject matter and to include sufficient structure in performing the method, the claims merely use a general-purpose processing device to execute the steps of the claims. As discussed in paragraph [0051] of the specification, any suitable programmable device may be used, such as a personal computer or a server. The device merely serves to generally link the claims to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. While the claims may also disclose a microsite, and launching an application, there is no action involving the actual technology in the claim that is integral to the claims, and is merely a step where a microsite is created. There is no improvement in microsite or application technology or functions. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea.

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (registering the plurality of applications…, etc.) and performing repetitive calculations (searching the plurality of applications…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.


Dependent claims 2-5 and 8-10 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for placing products on a platform to sell to users. Thus, each of claims 2-5 and 8-10 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-5 and 8-10 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 12, and 13.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 2/5/2021. Notably, however, the claims remain rejected under 35 U.S.C. 101.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625